GIFFEN, J.
This action was commenced to recover the value of a package containing $103 in money delivered to the express company at Chicago, Illinois, to be carried to Cincinnati and delivered to W. G. Howard.
The express company denies that it did not deliver the same, or that it was wholly lost to the plaintiff; and, as a second defense, pleads an agreement that it should in no event be liable for the loss of said .money unless claim therefor should be made in writing at its office in Chicago within thirty days from the date of this agreement in a statement to which said agreement should be annexed.
Plaintiff by reply avers that he notified the company in writing of the loss of said money within the thirty days, but does not deny the averment that said agreement was not annexed to the notice. It must be taken as true, therefore, that the agreement containing the condition was not annexed to the notice of claim when made.
The court charged the jury that the failure to demand the original receipt would be a waiver on the part of the express, company. We think this was error for the reason that no waiver was pleaded. Eureka Fire & Mar. Ins. Co. v. Baldwin, 62 Ohio St. 368 [57 N. E. Rep. 57].
This or like conditions in contracts with express companies has frequently been before the courts of other states, and its reasonableness doubted. But no such question was raised in this case, and if pre*245sented would be one for tbe jury to determine under all tbe circumstances and under proper instructions from the court.
The evidence shows that the package was received by a young lady in the office of Mr. Howard; that she had been accustomed to receive, without objection from Mr. Howard, deadhead packages containing rate sheets and other papers of no intrinsic value; but there is no testimony tending to prove that she had any actual or implied authority to receipt for packages of value. There was no error in admitting testimony concerning the refusal of this company to deliver a like package to one other than the consignee at a different time and in a different office, for the reason that the court limited it to the proof of a course of dealing between the parties.
That part of the charge on pages 32 and 33 of the bill of exceptions, where the court speaks of the company being misled by the habit or custom, is most favorable to the express company, and could not have been prejudicial.
For error in charging the jury that the failure to demand the original receipt would be a waiver when none was pleaded, the judgment will be reversed and cause remanded for new trial.
Jelke and Swing, JJ., concur.